              21-11333-dsj                 Doc 7          Filed 08/05/21        Entered 08/05/21 15:12:12             Main Document
                                                                              Pg 1 of 1



                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Amma421, LLC                                                                                   Case No.    21-11333 (DSJ)
                                                                                   Debtor(s)               Chapter     11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Amma421, LLC in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Trevor East 19, LLC
 c/o Corporation Trust Co.
 1209 Orange St.
 Wilmington, DE 19801




 None [Check if applicable]




 August 5, 2021                                                       /s/ Tracy L. Klestadt
 Date                                                                 Tracy L. Klestadt
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Amma421, LLC
                                                                      Klestadt Winters Jureller Southard & Stevens, LLP
                                                                      200 West 41st Street
                                                                      17th Floor
                                                                      New York, NY 10036-7203
                                                                      (212) 972-3000 Fax:(212) 972-2245
                                                                      tklestadt@klestadt.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
